UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4770


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER BRIT BEEBE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:15-cr-00194-CMC-1)


Submitted:   January 31, 2017             Decided:   February 7, 2017


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nicole Nicolette Mace, THE MACE FIRM, Myrtle Beach, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Robert F. Daley, Jr., William E. Day, II, Assistant
United States Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christopher Brit Beebe seeks to appeal his conviction and

97-month     sentence       for    conspiracy         to   distribute      controlled

substances, 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(E) (2012), and

possession of a firearm in furtherance of a drug trafficking

crime, 18 U.S.C. § 924(c)(1)(A)(i) (2012).                     In its brief, the

Government argues that the appeal should be dismissed as barred

by Beebe’s waiver of the right to appeal included in the plea

agreement.      Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Beebe

knowingly and voluntarily waived his right to appeal and that

the issues Beebe seeks to raise on appeal fall squarely within

the   compass    of   his    waiver      of       appellate   rights.      We    reject

Beebe’s    assertion        that    the       Government      breached     the     plea

agreement.      Accordingly, we dismiss the appeal.                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in    the    materials        before   this   court    and

argument would not aid the decisional process.

                                                                            DISMISSED




                                              2